ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for burglary in the second degree, § 569.170, RSMo 1994. He was sentenced by the court as a prior, persistent and class X offender to a ten year prison term. Defendant also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court was not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).